Case: 15-40253      Document: 00513370733         Page: 1    Date Filed: 02/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-40253
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 5, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

ESMERARDO IBARRA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-1646


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Esmerardo Ibarra appeals the sentence imposed following his guilty plea
conviction for conspiracy to possess with intent to distribute 1,000 kilograms
or more of marijuana. As he did below, Ibarra argues that the district court
erred when imposing a three-level enhancement under U.S.S.G. § 3B1.1(b) for
acting as a manager or supervisor over the offense. Ibarra asserts that he
worked under the direction of his brother, Jose Ibarra, and was given specific


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40253    Document: 00513370733     Page: 2   Date Filed: 02/05/2016


                                 No. 15-40253

tasks to do. We review the determination that a defendant is a manager or
supervisor under § 3B1.1(b) for clear error. United States v. Rodriguez-Lopez,
756 F.3d 422, 435 (5th Cir. 2014).
      A defendant’s base offense level may be increased by three levels if the
defendant was a manager or supervisor, rather than a leader or organizer, “and
the criminal activity involved five or more participants or was otherwise
extensive.” § 3B1.1(b). When determining whether this enhancement applies,
we consider “the defendant’s participation in planning, recruitment of
accomplices, and exercise of control and authority over others.” Rodriguez-
Lopez, 756 F.3d at 435 (internal quotation marks and citation omitted); see also
United States v. Reagan, 725 F.3d 471, 494 (5th Cir. 2013) (finding no clear
error in assessing the enhancement where the defendant “had planned and
coordinated the structure of the conspiracy’s takings[,] . . . had recruited
[a participant] into the conspiracy, and had exercised control and authority
over others on a number of occasions”).
      Ibarra has not demonstrated that the district court clearly erred when
imposing the three-level enhancement. There was evidence that Ibarra was
involved in planning the offense, helped recruit accomplices, and exercised
some control and authority over other participants. See Rodriguez-Lopez, 756
F.3d at 435; Reagan, 725 F.3d at 494. Ibarra was present and actively involved
when the operation was being planned or negotiated, routinely maintained
contact with other participants, supplied money, and was involved in the
transport of several individuals to the warehouse where they were to load
marijuana onto a truck.
      AFFIRMED.




                                       2